Citation Nr: 0506210	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from August 1947 to June 1950, from September 
1950 to September 1956, and from October 1956 to May 1961.  
He died in November 1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1999 rating 
decision, by the Atlanta, Georgia, Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1151, and 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant perfected a timely appeal 
to that decision.  

In July 2001, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in April 
2003.  In July 2003, the Board denied the claims for service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151; however, the Board again remanded the issue of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 to the RO for still further development.  
Following the requested development, an SSOC was issued in 
September 2004.  

In November 2004, the appellant filed a motion for 
reconsideration of the July 2003 Board decision insofar as it 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  In February 2005, a Deputy Vice-Chairman of the 
Board denied the appellant's motion for reconsideration under 
the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 
38 C.F.R. §§ 20.1000, 20.1001 (2004).  

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims was 
recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and, therefore, is no longer subject to a stay.  

The Board notes that, in the November 2004 Informal Hearing 
Presentation, the appellant's representative appears to be 
raising the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  This 
matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in November 1997 at the age of 68; the 
immediate cause of death was multiple organ failure due to, 
or as a consequence of, ruptured aneurysm due to, or as a 
consequence of, abdominal aortic aneurysm.  Listed as other 
significant conditions contributing to death, but not 
resulting in underlying cause of death, was coagulopathy.  

3.  At the time of the veteran's death, service connection 
was in effect for Marie-Strumpell ankylosing spondylitis, 
rated as 60 percent disabling; and chronic bilateral 
conjunctivitis, rated as noncompensably disabling.  

4.  At the time of death, the veteran did not have a 
permanent total service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of April 1999, the RO denied the 
appellant's claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Only after that decision 
was promulgated did the RO, in March 2001, March 2002, and 
July 2004, provide notice to the appellant regarding what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to submit any evidence 
in her possession that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice of the evidence needed 
to substantiate her claim.  The discussions in the April 1999 
rating decision appealed, the April 2001 statement of the 
case (SOC), the July 2001 Board Remand, the April 2003 SOC, 
the July 2003 Board Remand, and the September 2004 
supplemental statement of the case (SSOC) (especially when 
considered collectively) informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant on March 2001, 
March 2002, and on July 2, 2004, were not given prior to the 
first RO adjudication of the claim, the notices were provided 
by the RO prior to the transfer and recertification of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notices were provided, the case 
was readjudicated and an SSOC was provided to the appellant.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letters dated in March 2001, March 2002, 
and July 2004, the appellant was provided with a detailed 
list of the types of evidence that would substantiate her 
claim; she was informed that it was her responsibility to 
make sure she provides all requested records pertaining to 
her claim.  During the course of this appeal, the RO has 
obtained and reviewed the evidence identified by the 
appellant as pertinent to her claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the April 1999 rating decision on appeal 
has not resulted in any prejudice to the appellant, in either 
the development or the merits of her claim, and, therefore, 
any such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  


II.  Factual Background.

The veteran served on active duty from August 1947 to June 
1950, from September 1950 to September 1956, and from October 
1956 to May 1961.  

By a rating action of November 1961, the RO granted service 
connection for Marie-Strumpell Ankylosing Spondylitis, rated 
as 60 percent, effective from May 11, 1961; and, chronic 
conjunctivitis, bilateral, evaluated as noncompensably 
disabling, effective from May 11, 1961.  

On the occasion of a VA examination in October 1964, it was 
determined that the veteran had a rheumatoid spondylitis 
involving the cervical, dorsal and lumbar spine.  He still 
had some motion in the cervical spine and lumbar spine, but 
the amount was restricted.  The diagnosis was Marie-Strumpell 
spondylitis, cervical, dorsal and lumbar spine, moderately 
severe.  

In a confirmed rating decision, dated in October 1964, it was 
determined that the examination showed no material change in 
the service-connected back disorder.  The file shows that the 
above RO decisions considered claims filed by the veteran and 
medical and other evidence on file concerning the service-
connected disability of the back.  The veteran did not appeal 
any of these decisions.  

The veteran's died in November 1997; the immediate cause of 
death was multiple organ failure due to, or as a consequence 
of, ruptured aneurysm due to, or as a consequence of, 
abdominal aortic aneurysm.  Listed as other significant 
conditions contributing to death, but not resulting in 
underlying cause of death, was coagulopathy.  And, as noted 
above, a July 2003 Board decision denied the claim for DIC 
based on service connection for the cause of death (such 
issue is no longer on appeal).  

Medical evidence of record, dated from April 1993 through 
November 1997, indicate that the veteran received ongoing 
treatment for a cardiovascular disorder.  The veteran was 
admitted to a VA medical center in October 1997, at which 
time it was determined that he had suffered a stroke; he was 
placed on Coumadin and other medications.  On November 21, 
1997, the veteran was admitted to a private hospital with 
abdominal pain and syncope.  Testing disclosed a ruptured 6 
to 7 centimeter abdominal aneurysm.  He was taken to surgery 
while his anticoagulants were being reversed.  He underwent 
an endoaneurysmorrhaphy of the ruptured aneurysm.  
Postoperatively, he never really thrived.  He developed 
multiorgan failure and expired.  The principal diagnosis was 
abdominal aneurysm, ruptured.  Secondary diagnoses included 
hemoperitoneum (nontraumatic); hemorrhagic disorder due to 
circulating anticoagulant; and anticoagulant causing adverse 
effects in therapeutic use.  

III.  Legal analysis.

With regard to the claim for DIC under 38 U.S.C.A. § 1318, 
the veteran's widow (the appellant) has submitted written 
statements.  The appellant has generally asserted that the 
veteran should have been rated as 100 percent disabling when 
he was alive because he was unable to work, and he was unable 
to get around by himself; she had to drive him around because 
of neck stiffness and cataracts.  

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2004).  If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 38 
U.S.C.A. § 1318.  During the pendency of the appeal, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims have since been 
resolved and subsequently, the stay on adjudication of such 
claims, with limited exceptions, has been lifted.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 
(1997).  In such cases, the claimant must set forth the 
alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  See Cole v. West, 13 Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 are not met.  The veteran 
was discharged from service in March 1961.  In November 1961, 
the veteran was granted service connection for Marie-
Strumpell Ankylosing Spondylitis, rated as 60 percent, 
effective from May 11, 1961; and chronic conjunctivitis, 
bilateral, evaluated as noncompensably disabling, effective 
from May 11, 1961.  Subsequently, in a rating action of 
October 1964, the RO confirmed the 60 percent rating for the 
back disorder.  This rating remained unchanged until the 
veteran's death.  The veteran did not appeal the November 
1961 or the October 1964 decisions within the relevant time 
period and, as such, they are final.  He died in November 
1997.  Consequently, the veteran did not have a service-
connected disability rated totally disabling prior to his 
death. 

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge.  The appellant also has not 
raised a claim of CUE in a final rating decision, pursuant to 
38 C.F.R. § 3.105(a).  See also Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  In this 
case, the appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 analysis.  

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 38 years after his discharge from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits in December 
1997.  Much of the evolution of analysis for 38 U.S.C.A. 
§ 1318 claims occurred after receipt of her claim.  
Generally, where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  If the revised version of the law or 
regulation is more favorable, the retroactive reach of that 
law or regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change (unless the 
law or regulation specifically provides otherwise).  The 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (2000).  

However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  NOVA I, 260 F.3d at 1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374.  Thus, to the extent there has been any change 
in the law or regulations relevant to the claim, the changes 
are not of the material type that altered the appellant's 
rights, but rather clarified those rights.  Therefore, 
Dudnick is not applicable.  

As noted above, with respect to an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  Accordingly, the 
claim for DIC under 38 U.S.C.A.  § 1318 must be denied.  


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


